*510Opinion of the Court
Per Curiam:
Upon a rehearing before a special court-martial, the accused was found guilty of willful disobedience of a lawful order, in violation of Uniform Code of Military Justice, Article 90, 10 USC § 890, and malingering, in violation of Code, supra, Article 115, 10 USC § 915. His approved sentence extends to bad-conduct discharge, forfeiture of $65.00 per month for six months, and confinement at hard labor for six months.
Our examination of the record reveals it is replete with errors, “each prejudicial inherently and in fact to a greater or lesser degree.” United States v Yerger, 1 USCMA 288, 290, 3 CMR 22, 24; United States v Williams, 8 USCMA 328, 24 CMR 138; United States v Winters, 13 USCMA 454, 32 CMR 454. Among other things, we note instance after instance of inadmissible hearsay and the use of a deposition for which no proper predicate was established. United States v Miller, 7 USCMA 23, 21 CMR 149; United States v Dyche, 8 USCMA 430, 24 CMR 240; United States v Mulvey, 10 USCMA 242, 27 CMR 316.
The findings of guilty and sentence are set aside, and the decision of the board of review is reversed. The charges are ordered dismissed.